Motion by petitioner to punish respondents for contempt of court for their failure to comply with the order of this court, dated October 11, 1972; to imprison the individual respondents until they shall have caused the respondent hospital to comply with said order; to compel respondents to pay the entire amount due under the said order; and to appoint a receiver to handle and administer the affairs of the hospital until full compliance with said order. Motion granted to the extent of finding respondents to be in contempt for their failure to comply with said order, with leave to respondents to purge themselves of said contempt by paying the $7,500 due about January 5, 1973 within 15 days after service of a copy of the order to be made hereon, with notice of entry. In all other respects, motion denied. Cross application by respondents to modify said order of this court dated October 11, 1972, granted to the extent of reducing the monthly payments provided for therein from $7,500 a month to $3,750 a month, as to all future payments beginning about February 5, 1973. Hopkins, Acting P. J., Munder, Martuscello, Latham and Christ, JJ., concur.